Title: To Benjamin Franklin from Thomas Bond, Jr., 5 June 1778
From: Bond, Thomas Jr.
To: Franklin, Benjamin


Dear Sir,
Bethlehem June 5. 1778
This will be handed you by Doctor Jacob Rieger who goes Via France to Germany to look after a small Patrimony he has there as well as to improve himself in his Profession. He served a regular and faithful Apprenticeship to your old friend my Father, who is very well. I shall be exceedingly obliged by your introducing him to some Medical Gentlemen in France. I have had the Honor of serving in the American Army for two Years in the different Capacities of Surgeon and assistant Director General of the General Hospital. The latter is My present Employment, and I have the Happiness to assure you that we want nothing for our sick or wounded Brethren, but Pocket Instruments, Scalpells, Needles, and Lancetts. I have given Dr. Rieger directions to purchase some and ship them to My Address. I shall be very Much Obliged by your or Mr. Dean’s paying for them and if you have an earlier Opportunity of sending them that you will do it as they are very much wanted; I had the Pleasure of spending a Day with Mr. Bache last Week in Manheim, the family were all well, we are in hourly Expectation of returning to Philadelphia, the British Army are certainly about evacuating it. I have the Honor to be Dear Sir, Your Most Obedient humble Servant
Thos: Bond jr.Ass. Dir. Genl. 
[In the margin:] Mrs. Venables and my Mother beg to present their Compliments to you Sir.Dr. Franklin
 
Addressed: Benjamin Franklin Esqr. / Paris / Dr. Rieger
Endorsed: Tho. Bond, junr.
